Citation Nr: 0411975	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating greater than 20 percent for the 
cold injury residuals to the right foot.  

3.  Entitlement to a rating greater than 20 percent for the 
cold injury residuals to the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1953, and from January 1954 to December 1954.  

He was a Prisoner of War (POW) of the Chinese Communists in 
North Korea for over 32 months, from December 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Regional Office (RO).  
The veteran filed his Notice of Disagreement (NOD) in July 
2002, and the Statement of the Case (SOC) was issued in 
September 2002.  He completed his appeal via VA Form 9, 
received in September 2002.  The Written Brief Presentation 
is dated March 2004.


FINDINGS OF FACT

1.  All adequately identified information and evidence has 
been obtained to properly adjudicate the claims on appeal in 
the instant matter.  

2.  The veteran's PTSD results in symptoms such as depressed 
mood, irritability, survivor guilt, decreased concentration, 
and labile affect.   

3.  The veteran's right foot cold injury residuals are 
manifested by pain and cold sensitivity, plus x-ray evidence 
of osteoarthritis, hyperhidrosis, nail abnormalities, and 
shallow ulcerations.  

4.  The veteran's left foot cold injury residuals are 
manifested by pain and cold sensitivity, plus x-ray evidence 
of osteoarthritis, hyperhidrosis, nail abnormalities, and 
shallow ulcerations.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a 30 percent, but not higher, rating for 
right foot cold injury residuals have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic 
Code 7122.  

2.  The criteria for a 30 percent, but not higher, rating for 
left foot cold injury residuals have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.104, Diagnostic 
Code 7122.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD and cold injury residuals 
of his POW service are more severe than currently evaluated.  

Ratings for service-connected disabilities are determined by 
comparing the veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment in earning 
capacity.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in the veteran's favor.  38 C.F.R. 
§ 4.3.

The veteran's entire medical history is considered when 
determining what rating should be assigned.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where, as in this particular case, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
impairment that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  


I.  PTSD

The veteran currently has a 30 percent rating for his PTSD 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Under DC 9411, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

On the February 2002 VA examination, the veteran reported 
that he spends most of his time with his wife.  He reported 
that they get along fairly well, but do have arguments and 
quarrels.  He stated that for the first time in his 40-year 
marriage, he recently told her to "shut up".  He stated 
that occasionally they socialize with another couple, but in 
general he avoids socializing with others.  He sees his three 
sons once a week.  The examiner noted that the veteran 
showers and changes his clothes on a daily basis and does 
small projects around the house.  His employment history 
revealed that he retired in 1995 after 30 years with the post 
office as a mailman.  He reported that despite some stressors 
in that work, he was able to do the job satisfactorily and 
retired at the normal time.  

On mental status examination the veteran was cooperative, 
well oriented, relevant and coherent.  His mood appeared 
depressed and irritable, and his affect was somewhat labile.  
He became tearful when describing his combat memories or 
arguments with his wife.  He denied suicidal ideation or 
intent.   On psychological testing, he described feeling 
guilty, felt self critical, had trouble pushing himself to do 
things, had decreased sexual drive, and felt discouraged 
about the future.  He reported intrusive combat memories 
several times a week, combat nightmares occasionally, and 
rarely has brief combat flashbacks.  He tries to avoid war 
news and war movies as they upset him.  He has difficulty 
expressing his feelings, and reports having irritable or 
angry outbursts several times a week.  He reported difficulty 
concentrating, but can do projects around the house.  His 
insight and judgment appear good, and his recent and remote 
memory is grossly intact.  Diagnosis was PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  The examiner summarized that the veteran continued to 
present symptoms consistent with PTSD, which are generally 
mild.  

VA treatment records note the veteran attends the Ex-POW 
clinic and receives buspirone for his PTSD.  In October 2001 
he was assigned a GAF score of 55.  Clinic note from November 
2001 indicated that the veteran was not clinically depressed.  
He had no thoughts of suicide or harming anyone.  He was 
fully alert and oriented.  His memory, judgment and insight 
were intact.  GAF score was 65.  

GAF scores between 51 and 60, from the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) contemplate some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  A 
GAF score of 65 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  

After a close review of the record in its entirely, the Board 
determines that the veteran's PTSD is currently of a severity 
that warrants a 30 percent rating.  The veteran is generally 
functioning satisfactorily with normal behavior, self-care 
and conversation.  He has a good relationship with his family 
and will occasionally socialize, although he has little 
interest in doing so.  The veteran was noted to have a 
depressed mood, which is a symptom specifically listed in the 
criteria for a 30 percent rating.  The veteran was not noted 
to have a flattened affect (absence of or diminution in the 
amount of emotional tone or outward emotional reaction 
typically shown by others); rather, he teared up when 
discussing arguments with his wife and his combat 
experiences.  Additionally, there was no speech disturbance 
noted, no panic attacks reported, no report of difficulty in 
understanding complex commands, and no impairment in memory, 
insight, judgment or thinking.  Furthermore, the veteran's 
30-year work history reveals no difficulty in maintaining 
effective work relationships, and there was no report of a 
difficulty in establishing or maintaining social 
relationships.  While the veteran prefers not to socialize, 
he will do so on occasion with another couple.  In any event, 
the level of disability for mental disorders shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  Finally, the evidence does not establish 
disturbances of motivation and mood which results in 
occupational and social impairment with reduced reliability 
and productivity.  Although the veteran was noted to have a 
depressed mood and reported having trouble pushing himself to 
do things, the examiner noted that he was able to do projects 
around the house and to maintain his marriage and social 
contacts with his sons.  

Additionally, for the reasons noted above, the evidence does 
not establish that the veteran has deficiencies in most areas 
such as work, school, family relations, judgment, thinking, 
or mood.  Although a depressed mood was noted, it was not 
shown to be near constant or to affect his ability to 
function independently.  Likewise, although the veteran did 
report irritability, the evidence fails to show that such 
ever resulted in periods of violence.  The evidence also 
fails to show total occupational and social impairment, as 
the veteran shows none of the symptoms listed for a 100 
percent rating.  In addition, the VA examiner noted that the 
veteran's PTSD symptoms are not of such severity as to 
warrant a finding of unemployability.

The Board concludes that the veteran's PTSD results in, at 
most, occupational and social impairment with occasional 
decrease in work efficiency, but allows him to generally 
function satisfactorily.  Therefore, an evaluation of 30 
percent is warranted.


II.  Cold injury residuals of POW service

The criteria pertaining to cold injury residuals provide that 
when arthralgia or other pain, numbness, or cold sensitivity 
are present in the affected parts, plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis), a 30 percent rating will be 
assigned.  On the other hand, arthralgia or other pain, 
numbness, or cold sensitivity plus only one of the following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) warrants a 20 percent rating.  Where simply 
arthralgia or other pain, numbness, or cold sensitivity is 
manifested, a 10 percent rating is assigned.  38 C.F.R. 
4.104, DC 7122 (2002).

The June 2002 VA compensation and pension examination report 
reveals that the veteran has hyperhidrosis, nails that 
appeared to be getting chronic therapy for a fungal 
infection, and shallow ulcerations in the toe web spaces.  
The veteran also complained of a burning pain and cold 
sensitivity in November 2001.  This evidence constitutes 
evidence of hyperhidrosis, and some evidence of nail 
abnormalities, in addition to pain.  Further, the May 1998 VA 
x-ray examination of the feet reveal osteoarthritis in both 
feet.  The examiner noted that the veteran undoubtedly had 
symptoms and physical findings that are compatible with a 
moderate cold injury, to include hyperhidrosis, burning in 
his feet, and a chronic fungal infection between his fourth 
and fifth toes. 

Therefore, the Board finds that the veteran's disability 
meets the requirements for a 30 percent rating of each foot 
for cold injury residuals of POW service.  This rating 
represents the maximum evaluation assignable for residuals of 
cold injuries. 

In reaching this determination the Board has considered 
whether the veteran's service-connected cold injury residuals 
present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards, to require referral to the appropriate officials 
for consideration of extraschedular ratings.  In this regard, 
the Board notes that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  There is no 
indication of frequent periods of hospitalization for the 
residuals of cold injury to the feet, nor does the evidence 
show that this disorder results in marked interference with 
employment.  The evidence shows that the veteran was able to 
work for the post office as a mail carrier for 30 years.  
Currently, the VA examiner noted that his foot symptoms, 
while bothersome, would not prevent employability.  The 
examiner noted that the type of work might need to be 
modified to a more sedentary position.  However, the veteran 
retired after 30 years of employment and has indicated that 
he has no desire to return to the workforce.  More 
importantly, although the VA examiner indicated that some 
adjustment might be necessary, he did not indicated that the 
bilateral foot disorder, in and of itself, would markedly 
interfere with employment.  The Board finds that the evidence 
does not establish that the veteran's bilateral foot disorder 
results in interference with employment beyond that 
contemplated by the 30 percent ratings assigned to each foot.  
See 38 C.F.R. § 4.1 (The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.).  Thus, 
referral for consideration of an extraschedular rating is not 
warranted.

  

III.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
appeared to hold, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
In this case, the October 2001 VCAA notice was provided to 
the veteran prior to the July 2002 RD and advised the veteran 
of what was needed to substantiate the claim, the types of 
evidence to submit, the evidence VA would obtain, and the 
need to submit any evidence pertinent to his claim.  In 
response to this letter, the veteran advised VA that he 
received treatment at VA medical centers.  Additionally, the 
July 8, 2002 RD and September 2002 SOC provided the veteran 
with the laws and regulations pertinent to his claims.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
veteran has been given the proper notice, and ample 
opportunity to respond.  In addition, the RO obtained his 
outpatient treatment record and VA examination reports.  
Under the circumstances of this case, the Board finds that 
the duty to notify and assist have been fully complied with, 
and no prejudice to the veteran exists by deciding his claim.  

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder is denied.

A 30 percent rating, but not higher, for right foot cold 
injury residuals is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.  

A 30 percent rating, but not higher, for left foot cold 
injury residuals is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



